     Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 1 of 9 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                               PADUCAH DIVISION

JEBED COLON,                                          )
                                                      )
                      Plaintiff,                      )
                                                      )                            5:21-cv-4-TBR
                                                          Civil Action, Case No.: ____________
v.                                                    )
                                                      )
HAMPTON MEAT PROCESSING                               )   JURY DEMAND
COMPANY, INC.,                                        )
                                                      )
                      Defendant.                      )


                                          COMPLAINT


        COMES NOW the Plaintiff, Jebed Colon, by and through his undersigned counsel, and for

his Complaint states as follows:

                               NATURE OF THE COMPLAINT

        1.     This is a civil action arising under the laws of the United States and of the State of

Kentucky, and is brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000 et seq., and the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

                                         THE PARTIES

        2.     Mr. Colon is a resident of Christian County, Kentucky who was, at all relevant

times, an employee of Defendant Hampton Meat Processing Company, Inc.

        3.     Defendant Hampton Meat Processing Company, Inc. is a Kentucky corporation

with its principal office at 1890 Pembroke Road, Hopkinsville, KY 42240. Its registered agent

for service of process is E.G. Hampton, who may be served at P.O. Box 545, 1890 Pembroke Road,

Hopkinsville, KY 42241-0545.
    Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 2 of 9 PageID #: 2




                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over Mr. Colon’s federal claims pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., because they raise federal questions

pursuant to 28 U.S.C. § 1331. The Court also has supplemental jurisdiction over Mr. Colon’s

state-law claim pursuant to 28 U.S.C. § 1367(a)

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the acts giving rise to this lawsuit occurred in this judicial district and Defendant conducts

business and employed Mr. Colon in Christian County, Kentucky, which is located within this

judicial district.

        6.       Mr. Colon filed a timely charge of discrimination with the Equal Employment

Opportunity Commission, a copy of which is attached hereto as Exhibit A. Mr. Colon received a

Notice of Right to Sue from the EEOC with respect to the charges set forth below less than ninety

days prior to the filing of this Complaint. A copy of Mr. Colon’s Notice of Right to Sue letter is

attached hereto as Exhibit B.

                                   FACTUAL BACKGROUND

        7.       Defendant operates a slaughterhouse, butcher shop, and retail sales operation in

Hopkinsville, Kentucky.

        8.       In or about early-February 2020, Mr. Colon accepted employment with Defendant

in its retail sales area.

        9.       Mr. Colon’s job was to greet customers, take orders for cuts of meat, and keep track

of completed orders until customers arrived to pick them up.

        10.      Mr. Colon is of Hispanic descent.




                                                  2
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 3 of 9 PageID #: 3




        11.    Soon after he began working for Defendant, Mr. Colon asked a coworker what a

customer needed and the coworker said the customer “said he was about to call immigration to

have you deported.”

        12.    The customer did not actually make that statement, but, instead, the coworker made

the statement in front of customers and the supervisor because he thought it was a joke.

        13.    The supervisor did not say anything in response to the coworker’s statement, which

led a customer to call the company and complain.

        14.    Defendant’s owner spoke with Mr. Colon but, despite Mr. Colon’s expression of

how painful such ethnic slurs are, Defendant did not punish the coworker in any way.

        15.    Shortly thereafter, Mr. Colon complained to his supervisor that a coworker implied

that he was a “pig,” but the supervisor told him to ignore it “because that’s just how he is.”

        16.    Mr. Colon’s coworkers also began picking on him by taking product he had set

aside for his customers in order to take over those customers, persistently poking and pushing him,

and preventing him from moving a cart of meat for a customer.

        17.    Mr. Colon complained to his supervisor again, but was told that he was complaining

too much and needed to do what he was told without asking any questions.

        18.    Mr. Colon thereafter was expected to stay quiet about his supervisor’s conduct as

well.

        19.    Mr. Colon’s supervisor grabbed him by the throat on one occasion and, on other

occasions, talked about sexual matters and persistently made comments about Mr. Colon’s

appearance and the need for them to have a relationship outside of work.

        20.    Mr. Colon told his supervisor that they would be nothing more than friends but the

inappropriate comments continued.




                                                 3
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 4 of 9 PageID #: 4




       21.      On or about March 18, 2020, a female coworker began giving Mr. Colon orders

even though she was not his supervisor and interfered with him doing his job by, among other

things, telling a customer that information he was providing was untrue even though he had

provided accurate information to the customer and he verified the truthfulness of what he said for

the customer.

       22.      Mr. Colon complained to the supervisor about the female employee’s conduct.

       23.      The next week, on or about March 25, 2020, Mr. Colon went to the office to follow

up with the supervisor regarding his complaints and his coworkers’ interference with his ability to

perform his job duties but, rather than resolve the issues he had raised, the supervisor terminated

Mr. Colon purportedly for complaining too much.

       24.      Mr. Colon had performed his job competently at all times, to the extent he was

permitted to do his job despite the interference from his coworkers and lack of support from

management.

       25.      Defendant’s treatment of Mr. Colon was because of his national origin, his

complaints about the discrimination he suffered on the job, and his opposition to sexual harassment

by his supervisor.

       26.      The actions of Defendant complained of herein were intentional, willful, deliberate,

knowing, and malicious.

       27.      As a direct, foreseeable, and proximate result of Defendant’s wrongful actions, Mr.

Colon has suffered pecuniary losses in the form of lost income and lost employment benefits as

well as severe emotional distress, emotional pain, suffering, inconvenience, mental anguish, and

other non-pecuniary losses, all in an amount to be determined at trial.




                                                 4
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 5 of 9 PageID #: 5




                                             COUNT I

                NATIONAL ORIGIN HARASSMENT OR DISCRIMINATION IN
                  VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

          28.    Mr. Colon realleges and incorporates herein the allegations contained in Paragraphs

1 – 27.

          29.    Defendant’s actions alleged herein constitute harassment or discrimination on the

basis of national origin in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000

et seq.

          30.    Mr. Colon’s national origin was a motivating factor in Defendant’s treatment of

him.

          31.    Defendant’s actions on the basis of Mr. Colon’s national origin were willful and

knowingly committed.

          32.    As a direct and proximate result of Defendant’s adverse treatment of Mr. Colon in

violation of the Title VII of the Civil Rights Act of 1964, Mr. Colon was injured and suffered

damages.

          33.    Mr. Colon has sustained a loss of back pay, benefits, incidental expenses, and front

pay.

          34.    Defendant engaged in the discriminatory practices alleged in the first cause of

action with malice and/or with reckless indifference to Mr. Colon’s federally protected rights,

making Defendant liable for compensatory and punitive damages pursuant to 42 U.S.C. §§

1981a(a) & (b).




                                                  5
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 6 of 9 PageID #: 6




                                            COUNT II

                    SEXUAL HARASSMENT OR DISCRIMINATION IN
                  VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

          35.   Mr. Colon realleges and incorporates herein the allegations contained in Paragraphs

1 – 34.

          36.   Defendant’s actions alleged herein constitute harassment or discrimination on the

basis of sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.

          37.   Mr. Colon’s sex was a motivating factor in Defendant’s treatment of him.

          38.   Defendant’s actions on the basis of Mr. Colon’s sex were willful and knowingly

committed.

          39.   As a direct and proximate result of Defendant’s adverse treatment of Mr. Colon in

violation of the Title VII of the Civil Rights Act of 1964, Mr. Colon was injured and suffered

damages.

          40.   Mr. Colon has sustained a loss of back pay, benefits, incidental expenses, and front

pay.

          41.   Defendant engaged in the discriminatory practices alleged in the second cause of

action with malice and/or with reckless indifference to Mr. Colon’s federally protected rights,

making Defendant liable for compensatory and punitive damages pursuant to 42 U.S.C. §§

1981a(a) & (b).

                                           COUNT III

       RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT

          42.   Mr. Colon realleges and incorporates herein the allegations contained in Paragraphs

1 – 41.




                                                 6
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 7 of 9 PageID #: 7




          43.   Defendant’s actions alleged herein constitute illegal retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.

          44.   Mr. Colon opposed the national origin-based and sex-based conduct to which he

was subjected during his employment with Defendant.

          45.   Mr. Colon’s opposition to such conduct was a motivating factor in Defendant’s

treatment of him.

          46.   Defendant’s actions on the basis of Mr. Colon’s oppositional activity were willful

and knowingly committed.

          47.   As a direct and proximate result of Defendant’s adverse treatment of Mr. Colon in

violation of the Title VII of the Civil Rights Act of 1964, Mr. Colon was injured and suffered

damages.

          48.   Mr. Colon has sustained a loss of back pay, benefits, incidental expenses, and front

pay.

          49.   Defendant engaged in the discriminatory practices alleged in the third cause of

action with malice and/or with reckless indifference to Mr. Colon’s federally protected rights,

making Defendant liable for compensatory and punitive damages pursuant to 42 U.S.C. §§

1981a(a) & (b).

                                             COUNT IV

                 HARASSMENT, DISCRIMINATION, OR RETALIATION
                IN VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

          50.   Mr. Colon realleges and incorporates herein the allegations contained in Paragraphs

1 – 49.




                                                  7
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 8 of 9 PageID #: 8




        51.     Defendant’s conduct constitutes illegal harassment or discrimination on the basis

of national origin or sex in violation of the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et

seq.

        52.     Defendant’s conduct also constitutes illegal retaliation for opposing illegal conduct

in violation of the Kentucky Civil Rights Act, Ky. Rev. Stat. § 344.010 et seq.

        53.     As a result of Defendant’s conduct, Mr. Colon suffered damages.

                                     PRAYER FOR RELIEF

        WHEREFORE, Mr. Colon respectfully prays as follows:

        1.      That Defendant be served and required to answer within the time prescribed by

law;

        2.      That a jury of eight try this cause;

        3.      That, upon the trial of this matter, Mr. Colon be awarded judgment for damages of

the lost compensation he has suffered from the date of Defendant’s unlawful actions in an amount

to be proven at trial;

        4.      That the Court issue an award of front pay in an amount to be proven at trial in lieu

of reinstatement because the actions described herein and the circumstances surrounding the place

of employment have made reinstatement impossible;

        5.      That Mr. Colon be awarded additional compensatory damages, including, but not

limited to, damages for emotional distress, pain and suffering, embarrassment, and humiliation, in

an amount to be proven at trial pursuant to Counts I – IV;

        6.      That Defendant be ordered to pay punitive damages pursuant to Counts I - III in an

amount to be determined at trial;




                                                   8
   Case 5:21-cv-00004-TBR Document 1 Filed 01/07/21 Page 9 of 9 PageID #: 9




       7.     That costs and attorneys’ fees be assessed against Defendant pursuant to 42 U.S.C.

§ 2000e-5(k) and Ky. Rev. Stat. § 344.450;

       8.     That costs and discretionary costs be taxed against Defendant;

       9.     That pre-Judgment and post-Judgment interest be assessed against Defendant, as

provided by law;

       10.    That such other remedies as shall be necessary and proper to eliminate all violations

complained of herein be awarded as provided by law; and

       11.    For such other and further relief as the Court may find appropriate.

                                                    Respectfully Submitted,

                                                    _s/ D. Wes Sullenger________________
                                                    D. Wes Sullenger, KY BAR # 91861
                                                                      TN BPR # 021714
                                                                      IL ARDC 6322019

                                                    Sullenger Law Office, PLLC
                                                    629 Washington Street
                                                    Paducah, KY 42003
                                                    Voice: (270) 443-9401

                                                    wes@sullengerfirm.com

                                                    Attorney for the Plaintiff,
                                                    Jebed Colon




                                                9
